Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in this Amendment No. 1 to the Registration Statement No. 333-146405 on Form S-1 of our report dated March 30, 2009 with respect to the audited consolidated financial statements of Velocity Oil & Gas, Inc. for the years ended December 31, 2008 and 2007. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ Malone & Bailey, PC Malone & Bailey, PC www.malone−bailey.com Houston, Texas October
